Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 1/24/2022 has been received and claims 1, 3, 6-9, 13-15, 17-19, 21, 23, 25-30, 32-33, and 35 are pending.
Election/Restrictions
Claims 25-30 and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.

Claim Objections
Claim 3 and 35 are objected to because of the following informalities: 
in line 1 of Claim 3, delete “claim2” and insert --claim 1--;
in line 2 of Claim 35, insert --virus-- after “CoV-2”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-9, 13-15, 17-19, 21, 23, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation that “the step of heating the dry cleaning solvent … at 60ºC – 80ºC“ within Specification as the disclosure on p. 12 lines 9-12 merely indicates that vapor reaches such temperature but does not appear to indicate that formation of vapor or the washing or drying cycle(s) is occurring at such temperature and the disclosure on p. 11 lines 13-17 does not provide written description support for the entire range.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In Claim 3, it is not clear what further step the limitation “vapor” in line 3 is same as the vapor produced in step (b) of the parent claim 1.
In Claim 17, it is not clear whether “solvent” in line 2 is same as the dry cleaning solvent as set forth in the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 21, 23, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (4797128) in view of Suissa (4520577).
As to Claims 1 and 35, Fowler (‘128) discloses a method of treating material that is contaminated with biological contaminant capable of being SARS-CoV-2 virus or a variant 
	wherein the method comprises steps of:
	(a) exposing the material to dry cleaning solvent (see entire document, particularly Claim 1 (b)-(c) and (f)), followed by
	(b) heating the dry cleaning solvent to form a vapor occurring during a drying cycle (see entire document, particularly Claim 6).
	Fowler (‘128) does not appear to specifically teach that the drying cycle occurs at 60ºC – 80ºC.
It was known in the art before the effective filing date of the claimed invention to provide a drying cycle at 60ºC – 80ºC in a dry cleaning process. Suissa (‘577) discloses a dry cleaning process comprising a drying cycle occurring at 60ºC – 80ºC (see entire document, particularly Col. 4 lines 16-17) in order to cause volatilization of entrained dry cleaning solvent from clothing being treated so as to recover the entrained dry cleaning solvent (see entire document, particularly Col. 4 lines 20-22 and 36-37). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide the drying cycle at 60ºC – 80ºC in the method of Fowler as a known drying temperature in order to ensure volatilization of entrained dry cleaning 

	As to Claim 6, Fowler (‘128) discloses that the material is exposed to vapor for 3-75 minutes (see Col. 4 lines 13-14).
As to Claim 7, Fowler (‘128) discloses that the material is a fabric (i.e. garment - see Claim 1).
As to Claim 8, Fowler (‘128) discloses that the fabric is an article of clothing (i.e. garment - see Claim 1).
As to Claims 9 and 23, while Fowler (‘128) does not appear to specifically teach that the material comprises polypropylene fibers, or cotton, hemp, rayon, acrylic, silk, nylon, wool, polyester and/or polyester blend fibers, Fowler (‘128) teaches that the garments being treated are garments being utilized by the military for protection against chemical warfare (see Col. 4 lines 1-6) or soft good or other items of cloth, paper and rubber (see Col. 1 lines 10-16). It would have been obvious to and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention that garments, soft goods, or cloth of Fowler would comprise one or more of common fabric material such as polypropylene fibers, cotton, hemp, rayon, acrylic, silk, nylon, wool, polyester and/or polyester blend fibers to produce such items. Only the expected results would be attained.
	As to Claim 21, Fowler (‘128) discloses that the vapor is produced in a rotating drum (10) (see Col. 3 lines 22-24, Col. 4 line 38, Claim 1 steps (a) and (c) and Claim 6), where said rotating drum tumbles the material such that the material is contacted by the vapor (see Claim 1 steps (a) and (c) and Claim 6).
.	

Claims 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (4797128) in view of Suissa (4520577) as applied to claim 1 above, and further in view of Berndt (6042618).
Fowler (‘128) and Suissa (‘577) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
As to Claims 13-14 and 18-19, Fowler (‘128) does not appear to specifically teach that the dry cleaning solvent is a siloxane-based solvent being decamethylcyclopentasiloxane (D5), octamethyltetracyclosiloxane, or dodecamethylhexacyclosiloxane having a flash point of at least 60ºC, or that the vapor reaches a temperature of at least 70ºC and the step of heating the dry cleaning solvent to form a vapor occurs during a washing step or a drying step at 60ºC - 80ºC.
It was known in the art before the effective filing date of the claimed invention to provide a siloxane-based solvent as a dry cleaning solvent. Berndt (‘618) discloses a method of treating material that is contaminated (see entire document, particularly Col. 6 lines 19-30, particularly lines 25-26), comprising exposing the material to vapor, heat, and dry cleaning solvent (see entire document, particularly Abstract, Col. 1 lines 13-17, Col. 3 lines 8-31, Col. 7 line 56 to Col. 8 line 56), wherein the vapor is produced by heating and/or vaporizing a dry cleaning solvent (see entire document, particularly Col. 3 lines 25-28, Col. 8 lines 38-56), 
wherein the dry cleaning solvent is a siloxane-based solvent being decamethylcyclopentasiloxane (D5), octamethyltetracyclosiloxane, or 
wherein the step of heating the dry cleaning solvent to form a vapor occurs during a drying step at 60 ºC - 80 ºC so that the vapor reaches a temperature of at least 70ºC (see Col. 8 lines 39-41 and 59-60),
in order to provide more effective and more environmentally friendly process of cleaning fabrics (see entire document, particularly Col. 3 lines 13-18 and 55-67, Col. 4 lines 30-40). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a dry cleaning solvent in the form of a siloxane-based solvent being decamethylcyclopentasiloxane (D5), octamethyltetracyclosiloxane, or dodecamethylhexacyclosiloxane and to heat the dry cleaning solvent at 60 ºC - 80 ºC in the method of Fowler as modified by Suissa in order to provide a more effective and more environmentally friendly cleaning process as shown by Berndt.
As to Claim 15, it was well known in the art that virus is comprised of a lipid-containing coating. In addition, as Berndt (‘618) discloses that the dry cleaning method using the dry cleaning solvent removes fats and oils and grease (see Col. 1 lines 24-26, Col. 2 lines 51-52, Col. 3 lines 3-5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dry cleaning method of Fowler as modified by Suissa and Berndt will also destroy any lipid material such as lipid containing coating of a virus because lipid is a fatty acid/oil material.
Thus, Claims 13-15 and 18-19 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Fowler (‘128), Suissa (‘577), and Berndt (‘618).	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-9, 13-15, 17-19, 21, 23, and 35  have been considered but are moot because the new ground of rejection does not rely on any of the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in second full paragraph on p. 8 of Remarks, examiner indicates that as Fowler discloses that the method is applicable to treat viruses it would have been obvious to one of ordinary skill in the art that the method is applicable to other viruses such as SARS-CoV-2 virus and also points out that this virus “can be potentially be used in” any type of situation. As to applicant’s argument in fourth full paragraph on p. 8 of Remarks, examiner points out that the still tank discussed in the disclosure indicated by applicant is drawn to a recovery tank (see Col. 5 lines 1-7) and does not indicate a temperature for a washing cycle or a drying cycle. As to applicant’s argument at the bottom on p. 8 to top of p. 9 of Remarks, examiner disagrees and points out that as the method of Fowler (and now also modified by Suissa) does expose material to all three of dry cleaning solvent, heat and vapor in the manner as claimed (which has been discussed in the rejection of claim 1 above) and it follows that the method of Fowler (as modified by Suissa) will also provide reduction in viable virus and would be expected to possess virus reduction property/capability same or similarly as that discussed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REGINA M YOO/            Primary Examiner, Art Unit 1799